Title: To Thomas Jefferson from William Robertson, 26 September 1788
From: Robertson, William
To: Jefferson, Thomas


          London, 26 Sep. 1788. Is a stranger to TJ, but not to his “good and humane character.” Has met with misfortune “thro’ very heavy losses by the late failures in this country”; his affairs are in the hands of assignees for his creditors; has asked his friends to lend him money or to fit out a ship “with a Cargo for the East in which business I have some experience under American Colours, the former of which they seem inclined to do provided I can procure American papers for a ship of Six hundred Tuns burthen”; he would sail from London, Ostend, or Dunkerque, and return “with a suitable Cargo for the american markett”; would thereafter reside in America, sending his family there before his departure on the voyage. Asks TJ to grant the papers necessary for this plan.
        